DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendments and arguments presented in the papers filed 12/29/2020 ("Remarks”) have been thoroughly considered. The issues raised in the Office action dated 9/29/2020 listed below have been reconsidered as indicated:
a)	The rejections of claim 91 and its dependent claims 49-51, 65-66 and 94-95 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph are withdrawn in view of the amendments to the claims.

b)	The rejections of claims 49-51, 62-63, 65-66, 91 and 94-95 on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,526,656 in view of Chen (Journal of Proteomics. 2012. 75:2835-2843); and claims 49-51, 62-63, 65-66, 91 and 94-95 on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,604,806 B2 in view of Chen (Journal of Proteomics. 2012. 75:2835-2843), are withdrawn in view of the terminal disclaimer filed on and approved on 12/29/2020.

The Examiner’s responses to the Remarks regarding issues not listed above are detailed below in this Office action.
This action is made FINAL.

Priority
The present application is filed as a divisional of US application 15/316,105, which issued as patent 10,508,307.

In the ‘105 application, a restriction was made between 8 methods, identified as Groups 1 to 8. Applicant elected Group 5, and amended claims of Group 2 to depend from claim 73 of Group 5.
The present claims are similar subject matter of the invention elected as Group 5 in the ‘105 application. The present claims are not independent and distinct from the allowed claims of the ‘105 application, as those claims require a more narrow set of genes and are variant of the present application. Thus, the present application is improperly filed as a divisional application and should be filed as a continuation of the parent application.

The Remarks argue the claims of the ‘105 application, now US 10,508,307, were based on original claim 73, which was placed in the Group V invention. See the Restriction Requirement dated 1/19/2018 in the ‘105 application. The claims of the present application are based on original claim 91 of the ‘105 application which was in the Group VII invention, making the present application a proper divisional of the ‘105 application. See p. 5 of the Remarks.
The arguments have been fully considered but are not persuasive. Original claim 91 filed 7/10/2019 of the present application was as follows:
A method of treating chronic obstructive pulmonary disease (COPD), the method comprising 

administering a drug against COPD to a subject suffering from stable COPD,


Original claim 73 of the present application which read:
A method of treating chronic obstructive pulmonary disease (COPD), the method comprising 

	administering a drug against COPD to a subject that has been identified in a method as defined in any one claims 3 to 25 as being prone to develop progressive COPD involving the appearance of irreversible lung damage.

Original claims 73 and 91 in the present application are identical to original claims 73 and 91 from the ‘105 application. The primary difference between original claims 73 and 91 is the type of subject that is administered the drug against COPD. In claim original 73, the subject is one that has been “identified…as being prone to develop progressive COPD involving the appearance of irreversible lung damage”. In claim original 91, the subject is one that is “suffering from stable COPD”. In claim 73, the subject does not necessarily have COPD but is prone to develop of a form of it prior to treatment, and in claim 91, the subject has a specific form of COPD prior to treatment. i.e. stable COPD.
The original claims of the present application filed 7/10/2019 would be subjected to the same restriction requirement of the ‘105 application. However, on 10/4/2019, applicant voluntarily amended claim 91 prior to the first action on the merits in the present application to recite the following language:
A method of identifying and treating a human subject that is prone to develop progressive COPD involving the appearance of irreversible lung damage, the method comprising the steps of:

obtaining a sample from the human subject;

assaying the level of transcription of DMBT1 and KIAA1199 in the sample obtained from the human subject;

identifying the human subject as prone to develop progressive COPD based on a decreased level of transcription of DMBT1 and an increased level of transcription of KIAA1199 in the sample from the human subject as compared to the transcription levels of DMBT1 and KIAA1199 in a control subject suffering from the stable COPD; and

administering a drug against COPD to the human subject identified as prone to develop progressive COPD.

The claims of the present application were further amended on 10/4/ 2019 to voluntarily cancel claims 1-48, 52-61, 64, 67-90, 92-93 and 96-107.
As a result of the amendments on 10/4/2019, claim 91 was voluntarily amended away from a method requiring administering a drug against COPD to “a subject suffering from stable COPD” where the subject is identified “as being prone to develop progressive COPD involving the appearance of irreversible lung damage” based on the level of DMBT1. In summary, the amendments to present claim 91 changed the scope of the subject administered the COPD drug as well as the scope of the type of COPD and the genes relied upon for making the identification.
Amended claim 91 and original claim 73 both involve administering a COPD drug to a subject that is prone to develop progressive COPD. Furthermore, during prosecution of the ‘105 application, claim 73 was amended to require identifying the patient on based on expression levels of DMBT1, KIAA1199 and TMSB15A. Thus, amended claim 91 dated 10/4/2019 of the present application and the subject of examination in the 9/29/2020 Office action would have been grouped with claim 73 of the ‘105 application and not claim 91 of the ‘105 application.
	Present claim 91 as amended on 10/4/2019 is considered to be an obvious variant of claim 73 as allowed in the ‘105 application and not an independent or distinct invention, carved out of a nonprovisional application because of the voluntary amendments made 10/4/2019 to the genes for which expression levels are assayed and used to identify the subject and the amendments to the type of subject that is administered the drug against COPD.

Claim Interpretation
Claim 91 is the sole independent claim pending.
	As amended the claim is drawn to a method of identifying and treating a human subject that is prone to the development of progressive chronic obstructive pulmonary disease (COPD) involving the appearance of irreversible lung damage. The method comprises the following steps.
1)	“obtaining a lung sample from the human subject”. The type of sample broadly encompasses any sample from the lung, e.g. lavage, sputum, tissue, etc.
2)	“assaying the level of transcription of DMBT1 and KIAA1199 in the lung sample obtained from the human subject”. The claim does not limit how the step of “assaying the level of transcription” is to be performed and broadly encompasses the use of assays such as microarrays or nucleic acid amplification-based processes. The step of “assaying the level of transcription” is interpreted as being limited to assaying the level of transcripts, e.g. the amount for mRNA produced for DMBT1 and KIAA1199, and is interpreted as not encompassing assaying the level of transcription by determining the level of protein. The amount of protein is not necessarily a reflection of transcription levels. This interpretation is further made in view of the specification, in particular p. 1 and 8, which describes assaying transcription at the nucleic acid level using primers, probes, etc. and p. 19, which distinguishes between assaying level of transcription versus assaying the level of translation.
3)	“identifying the human subject as prone to develop progressive COPD based on a decreased level of transcription of DMBT1 and an increased level of 
4)	“administering a drug against COPD to the human subject identified as prone to develop progressive COPD”.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 49-51, 62-63, 65-66, 91 and 94-95 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,508,307 B2 in view of Chen (Journal of Proteomics. 2012. 75:2835-2843).
While the present application has been filed as a divisional of application 15/316,105 (issued as the ‘307 patent), the present claims are not independent and distinct from those issuing as part of the ‘307 patent and as a result of the voluntary amendments to claim 91 prior to the first action on the merits. While the claim sets use slightly different language, the terms encompass similar subject matter.

The claim sets differ based on the type of control that is used and the expression profile that is described.
However, in the context of COPD it was known to compare gene expression patterns between healthy controls, those with stable COPD and those with progressive COPD as demonstrated by Chen.
Thus, it would have been obvious to use any group of patients known in the context of COPD as a control and to use the appropriate inherent property regarding differences in transcripts levels of DMBT1 and KIAA1199 between the patient populations. The various patient populations represent obvious variants in that they are known populations of patients that can be used to compare gene transcripts in the context of COPD. The present claims are represent a broader and obvious variant of the claims of the ‘307 patent.

Response to the traversal of the ODP rejections
The Remarks argue the claims of the ‘105 application, now US 10,508,307, were based on original claim 73, which was placed in the Group V invention. See the Restriction Requirement dated 1/19/2018 in the ‘105 application. The claims of the present application are based on original claim 91 of the ‘105 application which was in the Group VII invention, making the present application a proper divisional of the ‘105 application. See p. 5 of the Remarks.
The response to the arguments is provided under the Priority heading of the present Office action.

Conclusion
No claims allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

                                                                                 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH G DAUNER whose telephone number is (571)270-3574.  The examiner can normally be reached on 7 am EST to 4:30 EST with second Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712700731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH G. DAUNER/Primary Examiner, Art Unit 1634